Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.13 Page 1 of 7



1    ARMILLA STALEY-NGOMO
     California State Bar No. 259686
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Email: Armilla_Staley-Ngomo@fd.org
5
     Attorneys for Defendant
6    MIGUEL JOSE MAYNE GARCIA
7
                          UNITED STATES DISTRICT COURT
8
                        SOUTHERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,                 CASE NO.: 20MJ0780-KSC
11
                        Plaintiff,             Hon. Karen S. Crawford
12
           v.                                  MOTION FOR AMENDMENT OF
13                                             RELEASE CONDITIONS
     MIGUEL JOSE MAYNE GARCIA,
14
                        Defendant.
15
16
           Miguel Jose Mayne Garcia hereby respectfully requests that the Court amend
17
     his conditions of release. Mr. Mayne is a pretrial defendant within the group of
18
     people most at risk of serious illness or death from the COVID-19 virus because he
19
     is 64 years old, has diabetes and high blood pressure, and recently had a medical
20
     procedure performed on his heart shortly before his arrest. Mr. Mayne has been
21
     detained at the Metropolitan Correctional Center (MCC) since February 20, 2020,
22
     and was recently taken to a local medical facility during the weekend of February
23
     29, 2020 and March 1, 2020 due to his heart condition. As explained below, local
24
     detention facilities in and near San Diego face a heighten possibility of infection.
25
     The Fifth, Sixth, and Eighth Amendments, Bail Reform Act, and humanitarian
26
     concerns counsel in favor of releasing Mr. Mayne on personal recognizance or other
27
     conditions that will permit Mr. Mayne’s immediate release.
28
Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.14 Page 2 of 7



1    I.    The Court ordered Mr. Mayne released, but Mr. Mayne remains
2          detained due to an inability to make bond.

3          This Court previously ordered Mr. Mayne released on a $25,000 personal
4    appearance bond, secured by the co-signatures of two financially responsible adults
5    and a ten percent cash deposit. (See Docket No. 5.) Despite counsel’s diligent
6    efforts and investigation, Mr. Mayne remains detained due to an inability to make
7    the bond set by the Court. Mr. Mayne has been in custody for a total of 23 days.
8    II.   Mr. Mayne is at a high risk of dying or hospitalization from COVID-19
9          without self-quarantine at home.
10         COVID-19 is more dangerous for some than others. Unfortunately, Mr.

11   Mayne is in the category of people who are in a great deal of danger upon

12   contracting this contagious disease. As stated, Mr. Mayne is 64 years old, has

13   diabetes, high blood pressure, and a heart condition, and is in extremely poor health.

14   To make matters worse, the MCC recently informed Federal Defenders of San

15   Diego, Inc. that all legal visits are suspended for the next thirty days, which will

16   make it impossible for defense counsel to meet with Mr. Mayne to monitor his

17   medical condition and potential exposure to COVID-19.

18         COVID-19 is an illness from which most people recover. Among all people

19   with confirmed cases, existing information shows that about 80% experience mild

20   symptoms, 20% are severely or critically ill, and roughly 2% die.1 Within these

21
22   1
       See Centers for Disease Control and Prevention, Interim Clinical Guidance for
23   Management of Patients with Confirmed Coronavirus Disease (COVI-19), March
     7,     2020    (“CDC      Interim    Clinical    Guidance”),     available    at
24   https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
     patients.html#foot09; European Centre for Disease Prevention & Control, Daily
25   risk assessment on COVID-19, 12 March 2020, available at
     https://www.ecdc.europa.eu/en/current-risk-assessment-novel-coronavirus-
26   situation (“ECDPC Daily Risk Assessment”); Novel Coronavirus Pneumonia
     Emergency Response Epidemiology Team, The Epidemiological Characteristics of
27   an Outbreak of 2019 Novel Coronavirus Diseases (COVID-19) in China, 41
     Zhonghua Liu Xing Bing Xue Za Zhi 145, Feb. 17, 2020, available at
28   https://pubmed.ncbi.nlm.nih.gov/32064853-the-epidemiological-characteristics-
     of-an-outbreak-of-2019-novel-coronavirus-diseases-covid-19-in-china/.
                                               2                           20MJ0780-KSC
                        MOTION FOR AMENDMENT OF RELEASE CONDITION
Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.15 Page 3 of 7



1    general statistics, however, two categories of people are vastly more likely to suffer
2    severe symptoms or die: older people and people with chronic medical conditions.
3          Older people with coronavirus are more likely to die. As of February, those
4    diagnosed with coronavirus between the ages of 60 and 69 had a 3.6% risk of dying;
5    those between 70 and 79 had an 8% chance of dying; and those 80 or above had a
6    14.8% chance of dying.2
7          Older people diagnosed with coronavirus are also much more likely to be
8    very sick. The median age of someone hospitalized with coronavirus is 66, whereas
9    the median age of someone with more mild symptoms is 51.3 People who need to
10   be hospitalized have an array of severe symptoms, including acute respiratory
11   distress, cardiac injury, arrhythmia, septic shock, liver dysfunction, acute kidney
12   injury, and multi-organ failure.4 Of those admitted to a hospital for coronavirus, the
13   majority are so sick as to be placed on mechanical ventilators; many others receive
14   various advanced organ support.5
15         People with chronic medical conditions, no matter their age, are also at
16   significantly greater risk from COVID-19. Slightly less than one percent of those
17   diagnosed with coronavirus, but no other major underlying medical conditions,
18   have died.6 By contrast, 6% of those with chronic respiratory disease, hypertension,
19   or cancer died. Of those with diabetes, 7% died. And 10.5% of those with
20   cardiovascular disease died.7
21         Based on this evidence, significant risk factors for progressing to more severe
22   illness after contracting COVID-19 appear to include “older age, and underlying
23
24   2
       CDC Interim Clinical Guidance, at “Clinical Presentation.”
25   3
       Id. at “Clinical Course.”
     4
26     Id.
     5
27     Id.
     6
       Id. at “Clinical Presentation.”
28   7
       Id.
                                               3                           20MJ0780-KSC
                        MOTION FOR AMENDMENT OF RELEASE CONDITION
Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.16 Page 4 of 7



1    chronic medical conditions such as lung disease, cancer, heart failure,
2    cerebrovascular     disease,    renal    disease,    liver    disease,    diabetes,
3    immunocompromising conditions, and pregnancy.”8
4           That is why the CDC urges that it is “extra important” for older people and
5    those with chronic medical conditions “to take actions to reduce [their] risk of
6    getting sick with the disease.”9 The CDC has explained that people in this higher
7    risk category must “[a]void crowds as much as possible” and “stay home as much
8    as possible,” particularly once there a COVID-19 outbreak in their community.10
9    There is general consensus in the public health community in California and San
10   Diego that there is one most important thing for those at risk of severe illness or
11   death from COVID-19: staying home, away from groups of 10 or more people.11
12   III.   Local detention facilities are more likely to become infected and are ill-
            prepared to help people like Mr. Mayne avoid contracting COVID-19.
13
            Conditions of pretrial confinement create the ideal environment for the
14
     transmission of contagious disease.12 Prisons and jails “have become breeding
15
     grounds for infectious epidemics, with severe consequences for both prisoners and
16
     the public alike.”13 According to public health experts, incarcerated individuals
17
18   8
       Id. at “Clinical Management and Treatment.”
     9
19      Centers for Disease Control and Prevention, People at Risk for Serious Illness
     from      COVID-19,       available   at    https://www.cdc.gov/coronavirus/2019-
20   ncov/specific-groups/high-risk-complications.html.
     10
21      Id.
     11
        See, e.g., California Department of Public Health, COVID-19 Notice, March 11,
22   2020,                                   available                                at
     https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library
23   /Gathering_Guidance_03.11.20.pdf (recommending that, in California,
     “[g]atherings of individuals who are at higher risk for severe illness from COVID-
24   19 should be limited to no more than 10 people”); José A. Álvarez, County of San
     Diego Communications Office, Social Distancing, Visiting Restrictions
25   Established,           March         12,          2020,          available       at
     https://www.countynewscenter.com/social-distancing-visiting-restrictions-
26   established-mass-gatherings-banned-5-more-positive-covid-19-cases-reported-
     locally/ (same).
27   12
         Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious
28   Diseases 1047, 1047–55 (2007), available at https://doi.org/10.1086/521910.
     13
        John E. Dannenberg, Prisons as Incubators and Spreaders of Disease and Illness,
                                               4                           20MJ0780-KSC
                        MOTION FOR AMENDMENT OF RELEASE CONDITION
Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.17 Page 5 of 7



1    “are at special risk of infection, given their living situations,” and “may also be less
2    able to participate in proactive measures to keep themselves safe;” “infection
3    control is challenging in these settings.”14
4          Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic
5    in 2009, many jails and prisons dealt with high numbers of cases.15 In China,
6    officials have confirmed the coronavirus spreading at a rapid pace in Chinese
7    prisons, counting 500 cases.16
8          Anecdotal experience in the Southern District confirms this risk exists here
9    too: local detention facilities commonly suffer widespread infections from illnesses
10   such as chicken pox and influenza, while tuberculosis remains an ongoing concern
11   requiring screening before appearance in court. That risk is particularly concerning
12   given the population of detainees in the Southern District, where high numbers of
13   individuals arrive from other countries with poor or non-existent medical care.
14   Moreover, many detainees lack the education, information, and language skills to
15   communicate effectively that they might be suffering symptoms indicative of
16   COVID-19. As a result, coronavirus infection in our local detention facilities is a
17   near certainty in the coming days and weeks.
18   //
19   //
20   //
21
22   Prison        Legal     News,       August      15,        2007,   available      at
     https://www.prisonlegalnews.org/news/2007/aug/15/prisons-as-incubators-and-
23   spreaders-of-disease-and-illness/.
     14
24      “Achieving A Fair And Effective COVID-19 Response: An Open Letter to
     Vice-President Mike Pence, and Other Federal, State, and Local Leaders from
25   Public Health and Legal Experts in the United States,” Mar. 2, 2020, available at
     https://bit.ly/2W9V6oS.
     15
26      Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge, Mar. 7,
     2020, available at https://bit.ly/2TNcNZY.
27   16
        Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More
28   Than 500 Cases Have Erupted, Prompting the Ouster of Several Officials,
     Business Insider, Feb. 21, 2020, available at https://bit.ly/2vSzSRT.
                                                5                            20MJ0780-KSC
                         MOTION FOR AMENDMENT OF RELEASE CONDITION
Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.18 Page 6 of 7



1    IV.   In light of the likelihood of and risk from infection, this Court should
           amend the conditions of release to prevent unnecessary harm to Mr.
2          Mayne.
3          Mr. Mayne is not a danger to the community, and this Court has already
4    concluded that conditions can be set to assure Mr. Mayne’s return to court. Mr.
5    Mayne has absolutely no criminal history and is a United States citizen. A pandemic
6    has arrived in San Diego posing a direct and heightened risk to Mr. Mayne from
7    continued detention. This Court should ensure Mr. Mayne is released from custody
8    to practice life-saving social distancing.
9          Under the Bail Reform Act, this Court “may at any time amend the order to
10   impose additional or different conditions of release.” 18 U.S.C. § 3142(c)(3). It also
11   must take into account a defendant’s “physical and mental condition. Id. at
12   § 3142(g)(3)(A). Mr. Mayne recognizes that remaining out of custody is a matter
13   of life and death, providing significant incentive for Mr. Mayne to comply with any
14   conditions of release set by the court and not risk a bench warrant and further
15   detention. That incentive, in turn, provides ample reason for this Court to eliminate
16   the financial condition that has kept Mr. Mayne detained.
17         In addition, continued detention raises constitutional concerns. The Eighth
18   Amendment bars “cruel and unusual punishments,” to include deliberate
19   indifference to unsafe, life-threatening conditions. See generally, Parsons v. Ryan,
20   754 F.3d 657 (9th Cir. 2014). “That the Eighth Amendment protects against future
21   harm to inmates is not a novel proposition.” Helling v. McKinney, 509 U.S. 25, 33
22   (1993). “[A] remedy for unsafe conditions need not await a tragic event.” Id. At
23   bottom, the Eighth Amendment forbids placing a frail individual at risk of death in
24   the absence of any danger to the community or serious risk of flight.
25         The Fifth and Sixth Amendment rights to due process and counsel further
26   weigh against Mr. Mayne’s continued detention. The Ninth Circuit has explained
27   that “[a] prisoner’s right of access to the courts includes contact visitation with his
28   counsel.” Ching v. Lewis, 895 F.2d 608, 610 (9th Cir. 1990). The Metropolitan

                                                  6                         20MJ0780-KSC
                         MOTION FOR AMENDMENT OF RELEASE CONDITION
Case 3:20-mj-00780-KSC Document 11 Filed 03/13/20 PageID.19 Page 7 of 7



1    Correctional Center just informed counsel that legal visits for detainees will be
2    suspended from March 13 until at least April 13 because of the risk posed by
3    COVID-19, and other detention facilities are likely to follow suit. Ordering Mr.
4    Mayne released will allow him to meet with counsel in a safe, sanitary environment,
5    and thus fulfill the mandates of the Fifth and Sixth Amendments.
6          In light of these considerations, this Court should release Mr. Mayne on
7    personal recognizance and subject to any further conditions of supervision that may
8    reduce the risk of flight without de facto detaining.
9    V.    Mr. Mayne requests an emergency hearing to request release if the
           Court is unwilling to grant personal recognizance based on the instant
10         pleadings.
11         COVID-19 spreads quickly and kills quickly. If the Court is not willing to
12   grant release on personal recognizance, Mr. Mayne requests an emergency hearing
13   on this motion.
14                                             Respectfully submitted,
15
16    Dated: March 13, 2020                    /s/ Armilla Staley-Ngomo
17                                             ARMILLA STALEY-NGOMO
                                               Federal Defenders of San Diego, Inc.
18                                             225 Broadway, Suite 900
19                                             San Diego, California 92101-5097
                                               Telephone: (619) 234-8467
20
21                                             Attorneys for Defendant
                                               MIGUEL JOSE MAYNE GARCIA
22
23
24
25
26
27
28
                                               7                         20MJ0780-KSC
                        MOTION FOR AMENDMENT OF RELEASE CONDITION
